Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of US Patent Application No. 17/036795, filed 09/29/20,  which issued as US Patent No. 11,295,156.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claim 1 of this application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 11,295,156.
According to the above case law which states at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). The examiner would examine claim 1 of this application and claims 9-11 of US Patent No. 11,295,156.

Claim 1 of the application teaches:

“An image processing apparatus comprising: 
 	 a scanning unit configured to scan a document to generate image data; 		a character recognition unit configured to recognize a character included in the generated image data; and 					a transmitting unit configured to transmit, for storing a file generated based on the generated image data to a folder, the file; wherein a folder name of the folder is determined using the recognized character that is included in a first area in the generated image data, and wherein a file name of the generated file is determined using the recognized character that is included in a second area in the generated image data.  














while Claims 9-11 of the 11,295,156 teaches the same scope as follows:

“9. An information processing system comprising: a receiving unit configured to receive designation of a first area and a second area; a specifying unit configured to: specify, using character information that is a recognition result of a character included in the first area of an image obtained by a scan of a document, information indicating a folder, wherein the designation of the first area has been received by the receiving unit before the document is scanned to obtain the image; and specify, using character information that is a recognition result of a character included in the second area of the image obtained by the scan of the document, a file name, wherein the designation of the second area has been received by the receiving unit before the document is scanned to obtain the image; and a performing unit configured to perform a process for storing a file that has the specified file name and that is generated based on the image obtained by the scan of the document in the folder indicated by the specified information.

10. The information processing system according to claim 9, further comprising: a scanning unit configured to scan the document to obtain the image; and a transmitting unit configured to transmit the file based on the performance of the process.

11. The information processing system according to claim 9, wherein the performing unit is configured to perform the process for storing the file, which is named with the specified file name and that is generated based on the image obtained by the scan of the document, in the folder indicated by the specified information.




It is noted that the above marked bolds indicates that the scope or limitation that is the same meaning.
Therefore, claim 1 of this application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of U.S. Patent No. 11,295,156. Although the claims at issue are not identical, they are not patentably distinct from each other.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nov. 8, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672